Appeal by defendant from a judgment of the Supreme Court, Westchester County (Rubin, J.), rendered September 19,1980, convicting him of absconding from temporary release in the first degree, on a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel is relieved of his assignment (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). O’Connor, J. P., Bracken, Niehoff and Boyers, JJ., concur.